 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   TANYA B. SYED
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-190-MCE

12                                 Plaintiff,            UNITED STATES’S ORDER TO DISMISS COUNT
                                                         42 OF THE INDICTMENT AND THE
13                          v.                           FORFEITURE ALLEGATION

14   JAMES CHRISTOPHER CASTLE,

15                                Defendant.

16
17
                                                     ORDER
18
            For the reasons stated in the United States motion to dismiss (ECF 703), Count 42 of the
19
     indictment and the criminal forfeiture allegations in the indictment are dismissed.
20
            IT IS SO ORDERED.
21
     Dated: July 8, 2021
22
23
24
25
26
27
28

                                                         1
30
